UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09067 Kirr, Marbach Partners Funds, Inc. (Exact name of registrant as specified in charter) 621 Washington Street Columbus, Indiana 47201 (Address of principal executive offices) (Zip code) Mark D. Foster Kirr, Marbach & Company, LLC 621 Washington Street Columbus, Indiana 47201 (Name and address of agent for service) (812) 376-9444 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2007 Date of reporting period:June 30, 2007 Item 1. Schedule of Investments. K I R R ,M A R B A C HP A R T N E R S V A L U EF U N D SCHEDULE OF INVESTMENTS JUNE 30, 2007 (UNAUDITED) Number of Shares Value COMMON STOCKS - 99.8% Consumer Discretionary - 21.6% 17,275 Carnival Corp. - f $ 842,502 46,067 CBS Corp. - Class B 1,534,952 85,193 Charming Shoppes, Inc.* 922,640 40,082 Dollar Tree Stores, Inc.* 1,745,571 61,990 Funiture Brands International, Inc. 880,258 54,500 Hilton Hotels Corp. 1,824,115 48,305 Interpublic Group of Companies, Inc.* 550,677 44,930 Liberty Media Corp. - Interactive - Class A* 1,003,287 26,260 Time Warner Cable - Class A* 1,028,604 25,300 Toll Brothers, Inc.* 631,994 29,930 Williams-Sonoma, Inc. 945,189 11,909,789 Energy - 6.7% 17,700 Chevron Corp. 1,491,048 42,418 Horizon Offshore, Inc.* 814,426 64,100 Rosetta Resources, Inc.* 1,380,714 3,686,188 Financials - 14.5% 31,500 CIT Group, Inc. 1,727,145 59,853 Conseco, Inc.* 1,250,329 31,450 Federated Investors, Inc. 1,205,479 25,800 Franklin Bank Corp.* 384,420 18,068 MBIA, Inc. 1,124,191 27,600 MoneyGram International, Inc. 771,420 39,690 Sovereign Bancorp, Inc. 839,047 14,710 The St. Joe Company 681,661 7,983,692 Healthcare - 7.6% 19,630 Analogic Corp. 1,443,001 22,140 AstraZeneca PLC - ADR 1,184,047 30,300 CIGNA Corp. 1,582,266 4,209,314 Industrials - 23.2% 26,125 Atlas Air Worldwide Holdings, Inc.* 1,539,807 24,800 Canadian Pacific Railway Ltd. - f 1,706,736 23,750 EMCOR Group, Inc.* 1,731,375 77,201 Federal Signal Corp. 1,224,408 35,499 Heartland Express, Inc. 578,634 36,460 Owens Corning, Inc.* 1,226,150 19,651 Portfolio Recovery Associates, Inc.* 1,179,453 41,168 Tyco International Ltd.# - f 1,391,067 28,000 Washington Group International, Inc.* 2,240,280 12,817,910 Information Technology - 14.8% 38,329 Agilent Technologies, Inc.* 1,473,367 69,098 AVX Corp. 1,156,701 58,685 Intel Corp. 1,394,356 48,611 Microsoft Corp. 1,432,566 43,650 Olympus Corp. - ADR 1,700,119 76,520 RealNetworks, Inc.* 625,168 10,770 Tyco Electronics Ltd. (when-issued)* - f 420,676 8,202,953 Materials - 5.8% 28,425 International Flavors & Fragrances, Inc. 1,482,080 26,475 Lubrizol Corp. 1,708,961 3,191,041 Numberof Shares Value Telecommunication Services - 2.3% 60,520 Sprint Nextel Corp. $ 1,253,369 Utilities - 3.3% 43,100 Mirant Corp.* 1,838,215 TOTAL COMMON STOCKS (Cost $38,883,881) 55,092,471 Principal Amount SHORT TERM INVESTMENTS - 0.8% Variable Rate Demand Notes** - 0.8% 123,154 American Family, 4.99% 123,154 341,114 Wisconsin Corporate Central Credit Union, 4.99% 341,114 TOTAL SHORT TERM INVESTMENTS (Cost $464,268) 464,268 Total Investments(Cost $39,348,149) - 100.6% 55,556,739 Other Liabilities in Excess of Assets - (0.6)% (334,774 ) TOTAL NET ASSETS - 100.0% $ 55,221,965 *- Non-income producing security. **- Variable rate security as of June 30, 2007. ADR- American Depository Receipt. f- Foreign security. #- After the close of business on June 30, 2007, the security split into three new securities: Tyco International Ltd., Tyco Electronics Ltd. and Covidien Ltd. The cost basis of investments for federal income tax purposes at June 30, 2007 was as follows*: Kirr, Marbach Partners Value Fund Cost of investments $39,348,149 Gross unrealized appreciation 17,004,835 Gross unrealized depreciation (796,245) Net unrealized appreciation / (depreciation) $ 16,208,590 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each President and Treasurer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Kirr, Marbach Partners Funds, Inc. By (Signature and Title)/s/ Mark Foster Mark Foster, President Date 8/16/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Mark Foster Mark Foster, President Date 8/16/07 By (Signature and Title)*/s/ Mickey Kim Mickey Kim, Treasurer Date 8/16/07
